Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is to:

Claims of 7/27/22 are entered
Specification of 5/16/22 is not entered as Applicant did not include the statement the substitute specification does not contain new matter (see below)
Abstract of 5/16/22 is entered 
Drawings of 5/16/22 are entered 

Substitute Spec Requirements
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through, except double brackets may be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all changes to the most recent specification of record without the markings; AND
Signed statement that “the substitute specification includes no new matter.”
Accordingly, the current specification is considered to be the originally filed specification of DATE. 

Drawings
The drawings are objected to because they do not comply with MPEP 1.84:  
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(e) Type of paper. Drawings submitted to the Office must be made on paper which is flexible, strong, white, smooth, non-shiny, and durable. All sheets must be reasonably free from cracks, creases, and folds. Only one side of the sheet may be used for the drawing. Each sheet must be reasonably free from erasures and must be free from alterations, overwritings, and interlineations. Photographs must be developed on paper meeting the sheet-size requirements of paragraph (f) of this section and the margin requirements of paragraph (g) of this section. See paragraph (b) of this section for other requirements for photographs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 5/16/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant is reminded the specification and abstract must not contain new matter from the specification filed on 11/23/19- one such example is “single piece of fabric”.  
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification does not disclose “single piece of fabric”.
Claim 6 appears to reference figure 4 while claim 7 appears to reference figures 5-7 which appear to be two different embodiments which are not disclosed as being usable together.  This renders claim 7, a combination of multiple embodiments, to be new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “The method of claim 6, further comprising: holding the two bottom corners crossed, the right hand holding the left side of the bottom corner and the left hand holding the right bottom of the corner, and crossing the fabric - flip the bottom corners of the fabric, the left corner is at the right side and the right side is at the left side, and lift it up around the neck in a cross way and tie the two corners together to keep it hold around the back neck.”  The terms the left side, the corners, et al lack antecedent basis and render the claim indefinite as one cannot determine what parts of the device is being referenced.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Greenwood WO 2011/019991

Regarding claim 1 Greenwood teaches a scarf comprising: a single piece of fabric comprising an opening at the first end of the scarf, wherein the fabric can be wrapped around neck of a user, such that the first end of the fabric is disposed on one side of the neck and a second end of the fabric is disposed on the other side of the neck of the user, such that the second end of the fabric can be pulled in through the opening for fastening the scarf around neck of the user (see figure 14J). 

Regarding claim 6 Greenwood teaches a method of wearing a scarf with an opening at one end of the scarf, the method comprising: positioning the head of a user inside the opening of the scarf and taking the other end of the scarf through the opening while wrapping the neck of the user and adjusting the length of the scarf wrapping the neck of the user (see figure 14J).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood WO 2011/019991 as applied to claim 1 above, and further in view of Owensmith USP 4,037,340.

Regarding claim 4, Greenwood teaches a scarf of claim 1, however fails to teach wherein the scarf 
comprises a plurality of pockets on the inner side of the scarf for holding objects.
	Owensmith also teaches a wrap/scarf device, a device placed about the shoulders and around the neck, wherein the device includes a plurality of pockets.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include pockets on the scarf as suggested by Owensmith, as Owensmith teaches a plurality of pockets to carry articles (see figure 3; column 1 lines 61-64).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood WO 2011/019991 as applied to claim 1 above, and further in view of Orewiler US 2015/0335853.

Regarding claim 5, Greenwood teaches a scarf of claim 1, however fails to teach wherein the scarf comprises a boodie.
	Orewiler also teaches a wrap/scarf device, a device placed about the shoulders and around the neck, wherein the device includes a hoodie portion (see figure 7).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a hood on the scarf as suggested by Orewiler, as Orewiler teaches a hood which keeps the head warm of the user.  


Separate Rejection:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee US 2015/0265015.

Regarding claim 1, Lee teaches a device capable of being used as a scarf comprising: a single piece of fabric comprising an opening at the first end of the scarf, wherein the fabric can be wrapped around neck of a user, such that the first end of the fabric is disposed on one side of the neck and a second end of the fabric is disposed on the other side of the neck of the user, such that the second end of the fabric can be pulled in through the opening for fastening the scarf around neck of the user. 
	As shown in Applicant’s figure 4, the handles of the bag are placed around the neck, then the back is pulled through the handles.  Lee is a bag with handles capable of meeting the limitations due to the elastic handles (see figure 1A element (140)).

Regarding claim 3, Lee teaches a device capable of being used as a scarf of claim 1, wherein the scarf comprises a first right edge and a second right edge, wherein the first right edge and the second right edge are sewed so as to form a bag structure to render the scarf to be usable as a bag.
	As shown in Applicant’s figure 4, the handles of the bag are placed around the neck, then the back is pulled through the handles.  Lee is a bag with handles capable of meeting the limitations due to the elastic handles (see figure 1A element (140)).  As shown in figure 1A, 101 is a bag.  

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
It is noted the new claims are addressed with new art, see above.


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/15/22